DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive.
Specification
The disclosure is objected to because of the following informalities:  
When an application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 2422.03(I).  The sequence listing submitted 7/24/2017 by EFS-Web was not accompanied by an amendment to the specification that incorporates by reference the material in the ASCII text file.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 17 requires a substitution at a position corresponding to Arg37 of SEQ ID NO: 1, wherein the amino acid substitution is a Lys substitution and the encoded fusion protein is resistant to furin cleavage.
The specification discloses the fusion proteins Construct 1459 and Construct 1479.  These constructs are embraced by the pending claims.  Each of these constructs has a lysine (K) substitution at Arg37.  See specification paragraphs [0110 and 0114].  However, these constructs 

Applicant’s arguments are not persuasive.  First of all, the four page redacted document was not labeled as Exhibit A.  Secondly, this information and explanation should have been presented in the form of a declaration as it presents evidence.  While applicant argues that Figure 10 is reproduced from the instant specification, the experimental details of Figures 8 and 9 are not explained.  It appears that Figure 8 corresponds to instant Figure 3, although applicant’s arguments do not indicate this.  Nevertheless, the claims do not specify whether the resistance to furin is with respect to endogenous or exogenous furin.  As such, the claims are interpreted to mean resistance to furin whether present endogenously or exogenously.  The claims do not specify partially or fully resistant to furin cleavage.  Paragraph [0035] of the specification indicates that furin-resistant means that furin cleavage is prevented, inhibited, reduced, or slowed down as compared to a wild-type peptide. The broadest reasonable interpretation of the claims as written would be a fusion protein where furin cleavage is prevented as compared to the wild-type fusion protein under any condition.
Applicant’s arguments are not understood with respect to the second bands in Figure 10.  In the Anti-GAA Mab panel for the + Furin experiment, the second band for 1479-B1 (the R37K mutant) is darker than the second band of the 701-B12 control.  The signals in these panels are not quantitated such that a quantitative comparison between corresponding furin +/- panels can .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa